DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-10 and 17-20 in the reply filed on 5/4/2015 is acknowledged.
3. 	Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
4. 	Applicant cancelled claims 11-16; and add claims 21-26 on 11/16/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 7847374 B1) (hereafter Wang).
Regarding claim 1, Wang discloses an integrated circuit, comprising: 
a row of bipolar transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22), including: 
a plurality of first conduction regions 30 (Fig. 4, Col. 6, Lines 7-8); 
a second conduction region 11 (Fig. 4, Col. 5, Line 60); 
a common base 9 (Fig. 4, Col. 5, Line 22) between the first conduction regions 30 (Fig. 4) and the second conduction region 11 (Fig. 4); 
an insulating trench (7-1 and portions of 23 contacting 20 in Fig. 4; Col. 20, Lines 3-4; and Col. 11, Lines 30-31) in contact with each bipolar transistor of the row of bipolar transistors; 
a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) on the insulating 
a spacer layer (portions of 23 contacting 24 in Fig. 4, Col. 5, Lines 50-51) between (see Fig. 4, wherein the portions of 23 contacting 24 are diagonally between 20 and 30) the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and the first conduction regions 30 (Fig. 4).  
Regarding claim 2, Wang discloses the integrated circuit of claim 1, wherein the conductive layer 30 (Fig. 4; Col. 6, Lines 7-8, wherein “polysilicon”) includes polysilicon.  
Regarding claim 4, Wang discloses the integrated circuit of claim 1, wherein the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) includes a metal (see Col. 5, Line 46, wherein “metal”).  
Regarding claim 6, Wang discloses the integrated circuit of claim 1, wherein each bipolar transistor (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22) of the row of bipolar transistor, in use, controls a respective memory cell (116-1 to 116-4 in Fig. 4, Col. 7, Lines 36-37) of a phase-change memory.  
Regarding claim 7, Wang discloses the integrated circuit of claim 1, wherein the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) is connected (see claims filed on 11/16/2020 do not disclose the conductive layer is directly connected by a single via to an interconnection network. Therefore, the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) is indirectly connected to an interconnection network 17 via 20-6) by a single via (20-6 in Fig. 4) to an interconnection network 17 (Fig. 4).  
Regarding claim 8, Wang discloses the integrated circuit of claim 1, wherein the plurality of first conduction regions 30 (Fig. 4) contacts the base 9 (Fig. 4), and the base contacts the second conduction region 11 (Fig. 4).  
Regarding claim 9, Wang discloses the integrated circuit of claim 1, wherein each of the bipolar transistors (4-1 to 4-4 in Fig. 4) of the row of bipolar transistors includes the second 
Regarding claim 10, Wang discloses the integrated circuit of claim 1, wherein at least portions of the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) are covered with insulating strips (7-2 in Fig. 4, Col. 7, Line 53) and with polysilicon strips 13 (Fig. 4, Col. 8, Lines 54-55).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Pellizzer et al. (US 2006/0049392) (hereafter Pellizzer).
Regarding claim 3, Wang discloses the integrated circuit of claim 2, however Wang does not disclose a metal layer between the conductive layer and the common base.  
Pellizzer discloses a metal layer (not shown in Fig. 4 see “barrier material” in paragraph 0038, wherein “the first and second contacts 22, 23 are of tungsten, covered on the vertical and bottom sides with a barrier material (for example, Ti/TiN), not shown for simplicity”) between the conductive layer 22 (Fig. 4, paragraph 0038) and the common base 12 (Fig. 4, paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to form a metal layer between the conductive layer and the common base, as taught by Pellizzer, since the metal layer/barrier 
Regarding claim 5, Wang discloses the integrated circuit of claim 4, however Wang does not disclose the metal is titanium.  
Pellizzer discloses the metal 22 (Fig. 4, paragraph 0038, wherein “the first and second contacts 22, 23 are of tungsten, covered on the vertical and bottom sides with a barrier material (for example, Ti/TiN), not shown for simplicity”) is titanium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to form the metal is titanium, as taught by Pellizzer, since the metal/barrier layer of titanium could prevent diffusion and improve adhesion of the conductive layer. 

Allowable Subject Matter
Claims 17-20 and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 17 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) of the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and a plurality of second conduction regions 13 (Fig. 4, Col. 5, Line 61) having the first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”) but fails to disclose each of the plurality of second portions of the conductive layer extending between adjacent ones of the second conduction regions. Additionally, the prior art does not teach or suggest a device, comprising: each of the plurality of second portions of the conductive layer extending between adjacent ones of the second conduction regions in combination with other elements of claim 17.
In addition, claim 21 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) of the conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) and a plurality of first conduction regions 13 (Fig. 4, Col. 5, Line 61) having a first conductivity type (see Col.5, Lines 60-62, wherein “first 

A closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a first row of transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22) arranged along a first direction (horizontal direction in Fig. 4), the first row of transistors including: a first conduction region 11 (Fig. 4, Col. 5, Line 60) having a first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a common base 9 (Fig. 4, Col. 5, Line 22) on the first conduction region, the common base having a second dopant type (see Col. 5, Lines 62-64, wherein “a second type of conductivity (for example, n-type)”) opposite the first dopant type; a plurality of second conduction regions 13 (Fig. 4, Col. 5, Line 61) on the common base, the plurality of second conduction regions having the first dopant type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”), each of the transistors (4-1 to 4-4 in Fig. 4) of the first row including a respective second conduction region 13 (Fig. 4); and a first insulating trench (7-1 in Fig. 4, Col. 20, Lines 3-4) extending along the first direction (horizontal direction in Fig. 4) and in contact with each transistor (4-1 to 4-4 in Fig. 4) of the first row of transistors; a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) on the first insulating trench (7-1 in Fig. 4) and the common base 9 (Fig. 4), the conductive layer having a first portion (116-1 to 116-4 in Fig. 4) extending along the first direction and a plurality of second portions3Application No. 16/375,571 (20 and 19-1 to 19-4 in Fig. 4) Reply to Restriction Requirement Dated September 16, 2020extending from the first portion along a second direction (vertical direction in Fig. 4) that is 
In addition, a closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a plurality of bipolar transistors (4-1 to 4-4 in Fig. 4, Col. 5, Lines 21-22) arranged along a first direction (horizontal direction in Fig. 4), the plurality of bipolar transistors including: a plurality of first conduction regions 13 (Fig. 4, Col. 5, Line 61) having a first conductivity type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a second conduction region 11 (Fig. 4, Col. 5, Line 60) having the first conductivity type (see Col.5, Lines 60-62, wherein “first type of conductivity (for example, p-type)”); a common base 9 (Fig. 4, Col. 5, Line 22) between the first conduction regions 13 (Fig. 4) and the second conduction region 11 (Fig. 4), the common base 9 (Fig. 4) having a second conductivity type (see Col. 5, Lines 62-64, wherein “a second type of conductivity (for example, n-type)”) that is different from the first conductivity type, the second conduction region 11 (Fig. 4) and the common base 9 (Fig. 4) extending continuously under each of the first conduction regions 13 (Fig. 4); an insulating trench (7-1 in Fig. 4, Col. 20, Lines 3-4) in contact with each of the plurality of bipolar transistors (4-1 to 4-4 in Fig. 4); a conductive layer (20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 4) with a first portion (116-1 to 116-4 in Fig. 4) extending along the first direction (horizontal direction in Fig. 4) on the insulating trench (7-1 in Fig. 4) and a plurality of second portions (20 and 19-1 to 19-4 in Fig. 4) along a second direction (vertical direction in Fig. 4) that is transverse to the first direction; and a spacer layer 23 (Fig. 4, Col. 5, Lines 50-51) between the conductive layer (20, 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        






/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813